GRIFFIN, Judge.
We affirm the judgment, but on the state’s cross-appeal we remand for correction of appellant’s sentence. Appellant was convicted of one count of capital sexual battery punishable as provided in section 775.082, Florida Statutes (1989). The trial court sentenced defendant to twenty-five years incarceration and checked the “CAPITAL OFFENSE — 25 year mandatory minimum” box on the sentencing form. Appellant should have been sentenced to life imprisonment with a twenty-five year minimum mandatory term.
JUDGMENT AFFIRMED; SENTENCE VACATED; REMANDED.
GOSHORN, C.J., and COBB, J., concur.